                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DARRYL R. CHAMBERS,                  )
                                     )
                   Plaintiff,        )                   4:19CV3047
                                     )
             v.                      )
                                     )
DELA CRUZ, Case Manager,             )
Tecumseh State Prison, SCOTT         )
FRAKES, Director, COLEMAN,           )
Case Manager, Nebraska State Prison, )                    ORDER
AMANDA CHADWICK, Unit                )
Manager, ZAMORA, Case Manager, )
CROWDER, Case Manager, CATHY )
SHEIR, Warden, SHERWOOD, Case )
Manager, All employed at Lincoln     )
Correctional Center, HANSEN,         )
Warden, ATHENA THOMAS, Unit )
Administrator, HARDY, Property       )
Officer, and PAM HILLMAN,            )
Discipline Chair Person, All         )
Employed at Tecumseh Correctional )
Center,                              )
                                     )
                   Defendants.       )
                                     )

      IT IS ORDERED:

       1.   With thanks for accepting the appointment, Mr. Joshua D. Barber and the
law firm of Barber & Barber, PC LLO, are hereby appointed to represent Plaintiff
Darryl R. Chambers in this matter.1


      1
       I have been authorized by the Chief Judge to appoint counsel pursuant to the
Amended Plan for the Administration of the Federal Practice Fund and the Federal
Practice Committee.
     2.    Mr. Barber and/or any other counsel from the law firm of Barber & Barber,
PC LLO, are directed to promptly enter their appearance as counsel in this case.

      3.    Upon entry of counsel’s appearance in CM/ECF, the Clerk of Court shall
immediately pay from the Federal Practice Fund the sum of $1,000 to the law firm of
Barber & Barber, PC LLO.

       4.    A second and last installment of $1,000 shall become due and payable to
the law firm of Barber & Barber, PC LLO, upon the entry of judgment or other closing
documents in the case.

      5.    Subject to the prior approval of the court, counsel may incur reasonable
expenses when representing Plaintiff in accordance with the Amended Plan for the
Administration of the Federal Practice Fund and the Federal Practice Committee.2 See
also NEGenR 1.7(g) and NECivR 54.3-54.4.

      6.     Should Plaintiff succeed and counsel be awarded attorney fees and
expenses that exceed $2,000 plus expenses, counsel shall reimburse the Federal Practice
Fund for the fees and expenses paid from the fund.

       7.     At the direction of the court, this case will remain on the pro se docket for
purposes of initial review of Plaintiff’s amended complaint. Following such review, the
court will issue an order that this case be removed from the pro se docket and reassigned
to another judge according to the normal operating procedures of the court in such cases.

      8.    Counsel for Plaintiff is initially appointed to prepare and file an amended
complaint by August 22, 2019, that states a claim upon which relief may be granted as
to Defendants Hardy and Hillman. Should this case eventually proceed to trial, counsel




      2
          http://www.ned.uscourts.gov/internetDocs/pom/crtplans/fedpract.pdf.
                                            2
is obligated to continue to represent Plaintiff. The appointment will not extend to any
appeal after trial.

      DATED this 23rd day of July, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                          3
